IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                    October 25, 2007

                                  No. 05-11418                   Charles R. Fulbruge III
                               Conference Calendar                       Clerk


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

JULIO GARCIA

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:05-CR-118


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The Federal Public Defender appointed to represent Julio Garcia has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Garcia has filed a response. Our independent
review of the record, counsel’s brief, and Garcia’s response discloses no
nonfrivolous issue for appeal.       Accordingly, counsel’s motion for leave to




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                                No. 05-11418

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2